UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 Farmers Capital Bank Corporation (Exact name of registrant as specified in its charter) Kentucky 000-14412 61-1017851 (State or other jurisdictionof incorporation or organization) (Commission File Number) (IRS Employer Identification No.) P.O. Box 309 202 West Main St. Frankfort, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code – (502) 227-1668 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, par value $0.125 per share 7,502,447 shares outstanding at May 1, 2016 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets 3 Unaudited Condensed Consolidated Statements of Income 4 Unaudited Condensed Consolidated Statements of Comprehensive Income 5 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Unaudited Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 PART II - OTHER INFORMATION Item 1. Legal Proceedings 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6. Exhibits 46 SIGNATURES 48 2 PARTI–FINANCIALINFORMATION Item1.Condensed Consolidated FinancialStatements UnauditedCondensed ConsolidatedBalanceSheets March 31, December 31, (In thousands, except share data) 2016 2015 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold and securities purchased under agreements to resell Money market mutual funds Total cash and cash equivalents Investment securities: Available for sale, amortized cost of $577,678 (2016) and $577,248 (2015) Held to maturity, fair value of $3,826 (2016) and $3,809 (2015) Total investment securities Loans, net of unearned income Allowance for loan losses ) ) Loans, net Premises and equipment, net Company-owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities Deposits: Noninterest bearing $ $ Interest bearing Total deposits Federal funds purchased and other short-term borrowings Securities sold under agreements to repurchase and other long-term borrowings Subordinated notes payable to unconsolidated trusts Dividends payable, common stock - Other liabilities Total liabilities Shareholders’ Equity Common stock, par value $.125 per share 14,608,000 shares authorized; 7,501,815 and 7,499,748 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively Capital surplus Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Unaudited Condensed Consolidated Statements of Income Three Months Ended March 31, (In thousands, except per share data) 2016 Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Nontaxable Interest on deposits in other banks 95 50 Interest on federal funds sold and securities purchased under agreements to resell 6 3 Total interest income Interest Expense Interest on deposits Interest on federal funds purchased and other short-term borrowings 24 10 Interest on securities sold under agreements to repurchase and other long-term borrowings Interest on subordinated notes payable to unconsolidated trusts Total interest expense Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Noninterest Income Service charges and fees on deposits Allotment processing fees Other service charges, commissions, and fees Trust income Investment securities gains, net 83 Gains on sale of mortgage loans, net Income from company-owned life insurance Gain on debt extinguishment - Other Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy expenses, net Equipment expenses Data processing and communication expenses Bank franchise tax Amortization of intangibles - Deposit insurance expense Other real estate expenses, net 45 Legal expenses Other Total noninterest expense Income before income taxes Income tax expense Net income Less preferred stock dividends - Net income available to common shareholders $ $ Per Common Share Net income – basic and diluted $ $ Cash dividends declared N/A Weighted Average Common Shares Outstanding Basic and diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 Unaudited Condensed Consolidated Statements of Comprehensive Income Three Months Ended March 31, (In thousands) 2016 Net Income $ $ Other comprehensive income: Unrealized holding gain on available for sale securities arising during the period on securities held at end of period, net of tax of $1,501 and $1,023, respectively Reclassification adjustment for prior period unrealized gain previously reported in other comprehensive income recognized during current period, net of tax of $83 and $39, respectively ) ) Change in unfunded portion of postretirement benefit obligation, net of tax of $5 and $(665), respectively 9 ) Other comprehensive income Comprehensive income $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity (In thousands, except per share data) Accumulated Other Total Three months ended Preferred Common Stock Capital Retained Comprehensive Shareholders’ March 31, 2016 and 2015 Stock Shares Amount Surplus Earnings Income Equity Balance at January 1, 2016 $ - $ Net income - Other comprehensive income - Cash dividends declared – common, $.07 per share - ) - ) Shares issued under director compensation plan - 1 - 17 - - 17 Shares issued pursuant to employee stock purchase plan - 1 1 30 - - 31 Expense related to employee stock purchase plan - - - 9 - - 9 Balance at March 31, 2016 $ - $ Balance at January 1, 2015 $ Net income - Other comprehensive income - Cash dividends declared – preferred, $22.50 per share - ) - ) Shares issued under director compensation plan - 1 - 18 - - 18 Shares issued pursuant to employee stock purchase plan - 2 - 30 - - 30 Expense related to employee stock purchase plan - - - 8 - - 8 Balance at March 31, 2015 $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Unaudited Condensed Consolidated Statements of Cash Flows Three months ended March 31, (In thousands) 2016 Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Net premium amortization of investment securities: Available for sale Held to maturity 13 13 Provision for loan losses ) ) Deferred income tax expense 72 26 Noncash employee stock purchase plan expense 9 8 Noncash director fee compensation 17 18 Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans Gain on sale of mortgage loans, net ) ) Net loss (gain) on sale and write downs of other real estate ) Gain on debt extinguishment ) - Net gain on sale of available for sale investment securities ) ) Increase in cash surrender value of company-owned life insurance ) ) Death benefits in excess of cash surrender value on company-owned life insurance ) - Decrease in accrued interest receivable Decrease in other assets Decrease in accrued interest payable (6 ) ) Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from maturities and calls of available for sale investment securities Proceeds from sale of available for sale investment securities Purchase of available for sale investment securities ) ) Purchase of restricted stock investments, net ) - Loans originated for investment (greater) less than principal collected, net ) Purchase of loans ) ) Principal collected on purchased loans Proceeds from death benefits of company-owned life insurance - Purchase of premises and equipment ) ) Proceeds from sale of other real estate Net cash used in investing activities ) ) Cash Flows from Financing Activities Net increase in deposits Net increase (decrease) in federal funds purchased and other short-term borrowings ) Proceeds from securities sold under agreements to repurchase and other long-term borrowings 3 2 Repayments of securities sold under agreements to repurchase and other long-term borrowings ) ) Cash paid to extinguish long-term debt ) - Dividends paid, preferred stock - ) Shares issued under employee stock purchase plan 31 30 Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental Disclosures Cash paid during the period for interest $ $ Transfers from loans to other real estate Sale and financing of other real estate 85 Cash dividends payable, common - Cash dividends payable, preferred - Cancelation of investment in Farmers Capital Bank Trust II - Extinguishment of subordinated notes payable to Farmers Capital Bank Trust II - See accompanying notes to unaudited condensed consolidated financial statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation and Nature of Operations The condensed consolidated financial statements include the accounts of Farmers Capital Bank Corporation (the “Company” or “Parent Company”), a bank holding company, and its bank and nonbank subsidiaries. Bank subsidiaries include Farmers Bank & Capital Trust Company (“Farmers Bank”) in Frankfort, KY, United Bank & Trust Company (“United Bank”) in Versailles, KY, First Citizens Bank, Inc. (“First Citizens”) in Elizabethtown, KY, and Citizens Bank of Northern Kentucky, Inc. (“Citizens Northern”) in Newport, KY. Farmers Bank’s significant subsidiaries include EG Properties, Inc., and Farmers Capital Insurance Corporation (“Farmers Insurance”). EG Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of Farmers Bank. Farmers Insurance is an insurance agency in Frankfort, KY. United Bank has one wholly-owned subsidiary, EGT Properties, Inc. EGT Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of United Bank. First Citizens has one wholly-owned subsidiary, HBJ Properties, LLC. HBJ Properties, LLC is involved in real estate management and liquidation for certain repossessed properties of First Citizens. Citizens Northern has one wholly-owned subsidiary, ENKY Properties, Inc. ENKY Properties, Inc. is involved in real estate management and liquidation for certain repossessed properties of Citizens Northern. The Company has two active nonbank subsidiaries, FCB Services, Inc. (“FCB Services”), and FFKT Insurance Services, Inc. (“FFKT Insurance”). FCB Services is a data processing subsidiary located in Frankfort, KY that provides services to the Company’s banks as well as unaffiliated entities. FFKT Insurance is a captive property and casualty insurance company insuring primarily deductible exposures and uncovered liability related to properties of the Company. The Company has two subsidiaries organized as Delaware statutory trusts that are not consolidated into its financial statements. These trusts were formed for the purpose of issuing trust preferred securities. The Company provides financial services at its 34 locations in 21 communities throughout Central and Northern Kentucky to individual, business, agriculture, government, and educational customers. Its primary deposit products are checking, savings, and term certificate accounts. Its primary lending products are residential mortgage, commercial lending, and consumer installment loans. Substantially all loans are secured by specific items of collateral including business assets, consumer assets, and commercial and residential real estate. Commercial loans are expected to be repaid from cash flow from operations of businesses. Other services include, but are not limited to, cash management services, issuing letters of credit, safe deposit box rental, and providing funds transfer services. Other financial instruments, which potentially represent concentrations of credit risk, include deposit accounts in other financial institutions and federal funds sold. The preparation of financial statements in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates used in the preparation of the condensed financial statements are based on various factors including the current interest rate environment and the general strength of the local and state economy. Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities. Actual results could differ from those estimates used in the preparation of the condensed financial statements. The allowance for loan losses, carrying value of other real estate owned, actuarial assumptions used to calculate postretirement benefits, and the fair values of financial instruments are estimates that are particularly subject to change. The consolidated balance sheet as of December 31, 2015 has been derived from the audited financial statements of the Company as of that date. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2015 included in the Company’s annual report on Form 10-K. The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X and do not include all of the information and the footnotes required by U.S. GAAP for complete statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of such condensed financial statements, have been included. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. All significant intercompany transactions and balances are eliminated in consolidation. 8 2 . Reclassifications Certain reclassifications have been made to the consolidated financial statements of prior periods to conform to the current period presentation. These reclassifications do not affect net income or total shareholders’ equity as previously reported. 3 . Accumulated Other Comprehensive Income The following table presents changes in accumulated other comprehensive income by component, net of tax, for the periods indicated. Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 (In thousands) Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Unrealized Gains and Losses on Available for Sale Investment Securities Postretirement Benefit Obligation Total Beginning balance $ $ ) $ $ $ ) $ Other comprehensive income (loss) before reclassifications - ) Amounts reclassified from accumulated other comprehensive income ) 9 ) ) 15 ) Net current-period other comprehensive income (loss) 9 ) Ending balance $ $ ) $ $ 7,001 $ ) $ 9 The following table presents amounts reclassified out of accumulated other comprehensive income by component for the periods indicated. Line items in the statement of income affected by the reclassification are also presented. Amount Reclassified from Accumulated Other Comprehensive Income Affected Line Item in the Statement Where Net Income is Presented (In thousands) Three Months Ended March 31, 2016 Three Months Ended March 31, 2015 Unrealized gains and losses on available for sale investment securities $ $ Investment securities gains, net ) ) Income tax expense $ $ 72 Net of tax Amortization related to postretirement benefits Prior service costs $ ) $ ) Salaries and employee benefits Actuarial losses (1 ) ) Salaries and employee benefits ) ) Total before tax 5 8 Income tax benefit $ (9 ) $ ) Net of tax Total reclassifications for the period $ $ 57 Net of tax 4 . Accounting Policy Loans and Interest Income Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are reported at their unpaid principal amount outstanding adjusted for any charge-offs and deferred fees or costs on originated loans. Interest income on loans is recognized using the interest method based on loan principal amounts outstanding during the period. Interest income also includes amortization and accretion of any premiums or discounts over the expected life of acquired loans at the time of purchase or business acquisition. Loan origination fees, net of certain direct origination costs, are deferred and amortized as yield adjustments over the contractual term of the loans. The Company disaggregates certain disclosure information related to loans, the related allowance for loan losses, and credit quality measures by either portfolio segment or by loan class. The Company segregates its loan portfolio segments based on similar risk characteristics as follows: real estate loans, commercial loans, and consumer loans. Portfolio segments are further disaggregated into classes for certain required disclosures as follows: Portfolio Segment Class Real estate loans Real estate mortgage–construction and land development Real estate mortgage–residential Real estate mortgage–farmland and other commercial enterprises Commercial loans Commercial and industrial Depository institutions Agriculture production and other loans to farmers States and political subdivisions Other Consumer loans Secured Unsecured 10 The Company has a loan policy in place that is amended and approved from time to time as needed to reflect current economic conditions and product offerings in its markets. The policy establishes written procedures concerning areas such as the lending authorities of loan officers, committee review and approval of certain credit requests, underwriting criteria, policy exceptions, appraisal requirements, and loan review. Credit is extended to borrowers based primarily on their ability to repay as demonstrated by income and cash flow analysis. Loans secured by real estate make up the largest segment of the Company’s loan portfolio. If a borrower fails to repay a loan secured by real estate, the Company may liquidate the collateral in order to satisfy the amount owed. Determining the value of real estate is a key component to the lending process for real estate backed loans. If the fair value of real estate (less estimated cost to sell) securing a collateral dependent loan declines below the outstanding loan amount, the Company will write down the carrying value of the loan and thereby incur a loss. The Company uses independent third party state certified or licensed appraisers in accordance with its loan policy to mitigate risk when underwriting real estate loans. Cash flow analysis of the borrower, loan to value limits as adopted by loan policy, and other customary underwriting standards are also in place which are designed to maximize credit quality and mitigate risks associated with real estate lending. Commercial loans are made to businesses and are secured mainly by assets such as inventory, accounts receivable, machinery, fixtures and equipment, or other business assets. Commercial lending involves significant risk, as loan repayments are more dependent on the successful operation or management of the business and its cash flows. Consumer lending includes loans to individuals mainly for personal autos, boats, or a variety of other personal uses and may be secured or unsecured. Loan repayment associated with consumer loans is highly dependent upon the borrower’s continuing financial stability, which is heavily influenced by local unemployment rates. The Company mitigates its risk exposure to each of its loan segments by analyzing the borrower’s repayment capacity, imposing restrictions on the amount it will loan compared to estimated collateral values, limiting the payback periods, and following other customary underwriting practices as adopted in its loan policy. The accrual of interest on loans is discontinued when it is determined that the collection of interest or principal is doubtful, or when a default of interest or principal has existed for 90 days or more, unless such loan is well secured and in the process of collection. Past due status is based on the contractual terms of the loan. Interest accrued but not received for a loan placed on nonaccrual status is reversed against interest income. Cash payments received on nonaccrual loans generally are applied to principal until qualifying for return to accrual status. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. The Company’s policy for placing a loan on nonaccrual status or subsequently returning a loan to accrual status does not differ based on its portfolio class or segment. Commercial and real estate loans delinquent in excess of 120 days and consumer loans delinquent in excess of 180 days are charged off , unless the collateral securing the debt is of such value that any loss appears to be unlikely. In all cases, loans are charged off at an earlier date if classified as loss under the Company’s loan grading process or as a result of regulatory examination. The Company’s charge-off policy for impaired loans does not differ from the charge-off policy for loans outside the definition of impaired . Provision and Allowance for Loan Losses The provision for loan losses represents charges or credits made to earnings to maintain an allowance for loan losses at a level considered adequate to provide for probable incurred credit losses at the balance sheet date. The allowance for loan losses is a valuation allowance increased by the provision for loan losses and decreased by net charge-offs. Loan losses are charged against the allowance when management believes the uncollectibility of a loan is confirmed. Subsequent recoveries, if any, are credited to the allowance. The Company estimates the adequacy of the allowance using a risk-rated methodology which is based on the Company’s past loan loss experience, known and inherent risks in the loan portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral securing loans, composition of the loan portfolio, current economic conditions, and other relevant factors. This evaluation is inherently subjective as it requires significant judgment and the use of estimates that may be susceptible to change. The allowance for loan losses consists of specific and general components. The specific component relates to loans that are individually classified as impaired. The general component covers non-impaired loans and is based on historical loss experience adjusted for current risk factors. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. Actual loan losses could differ significantly from the amounts estimated by management. 11 The general portion of the Company’s loan portfolio is segregated into portfolio segments having similar risk characteristics identified as follows: real estate loans, commercial loans, and consumer loans. Each of these portfolio segments is assigned a loss percentage based on their respective sixteen quarter rolling historical loss rates, adjusted for the qualitative risk factors summarized below. The qualitative risk factors used in the methodology are consistent with the guidance in the most recent Interagency Policy Statement on the Allowance for Loan Losses issued. Each factor is supported by a detailed analysis performed at each subsidiary bank and is both measureable and supportable. Some factors include a minimum allocation in some instances where loss levels are extremely low and it is determined to be prudent from a safety and soundness perspective. Qualitative risk factors that are used in the methodology include the following for each loan portfolio segment: ● Delinquency trends ● Trends in net charge-offs ● Trends in loan volume ● Lending philosophy risk ● Management experience risk ● Concentration of credit risk ● Economic conditions risk A loan is impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. Loans for which the terms have been modified resulting in a concession, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and classified as impaired. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. The Company accounts for impaired loans in accordance with Accounting Standards Codification (“ASC”) Topic 310, “Receivables . ” ASC Topic 310 requires that impaired loans be measured at the present value of expected future cash flows, discounted at the loan’s effective interest rate, at the loan’s observable market price, or at the fair value of the collateral if the loan is collateral dependent. Impaired loans may also be classified as nonaccrual. In many circumstances, however, the Company continues to accrue interest on an impaired loan. Cash receipts on accruing impaired loans are applied to the recorded investment in the loan, including any accrued interest receivable. Cash payments received on nonaccrual impaired loans generally are applied to principal until qualifying for return to accrual status . Loans that are part of a large group of smaller-balance homogeneous loans, such as residential mortgage , consumer, and smaller-balance commercial loans, are collectively evaluated for impairment. Troubled debt restructurings are measured at the present value of estimated future cash flows using the loan’s effective interest rate at inception, or at the fair value of collateral. The Company determines the amount of reserve for troubled debt restructurings that subsequently default in accordance with its accounting policy for the allowance for loan losses. Recently Issued Accounting Standards In March 2016, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2016-08, “Revenue from Contracts with Customers (Topic 606): Principal versus Agent Considerations (Reporting Revenue Gross versus Net) . ” This ASU clarifies how an entity should assess whether it is the principal or the agent in contracts that include three or more parties and that an entity should evaluate whether it is the principal or the agent for each specified good or service promised in a contract with a customer. In addition to clarifying the guidance on principal-versus-agent considerations, the ASU amends certain existing illustrative examples in the revenue standard and adds additional illustrative examples to clarify how an entity would assess whether it is the principal or the agent in a revenue transaction. The amendments in this ASU are effective at the same time as ASU No. 2014-09, “ Revenue from Contracts with Customers (Topic 606) , ” which is effective for the Company in annual and interim reporting periods beginning after December 15, 2017. The Company does not expect there to be a material impact on its consolidated financial position, results of operations, or cash flows upon adoption. 12 In March 2016, the FASB issued ASU No. 2016-09, “Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting , ” to improve the accounting for employee share-based payments. This ASU simplifies several aspects of the accounting for share-based payment award transactions, including income tax consequences , classification of awards as either equity or liabilities, forfeitures and classification on the statement of cash flows. ASU No. 2016-09 is effective for the Company in an annual and interim reporting periods beginning after December 15, 2016. The Company does not expect there to be a material impact on its consolidated financial position, results of operations, or cash flows upon adoption. In April 2016, the FASB ASU No. 2016-10, “Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing . ” The amendments in this ASU clarify the following two aspects of Topic 606: (a) identifying performance obligations; and (b) the licensing implementation guidance. The amendments do not change the core principle of the guidance in Topic 606. This ASU is effective for the Company in an annual and interim reporting periods beginning after December 15, 2017. The Company does not expect there to be a material impact on its consolidated financial position, results of operations, or cash flows upon adoption. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 5 . Net Income Per Common Share Basic net income per common share is determined by dividing net income available to common shareholders by the weighted average total number of common shares issued and outstanding. Net income available to common shareholders represents net income adjusted for preferred stock dividends including dividends declared, accretion of discounts on preferred stock issuances, and cumulative dividends related to the current dividend period that have not been declared as of the end of the period. Diluted net income per common share is determined by dividing net income available to common shareholders by the total weighted average number of common shares issued and outstanding plus amounts representing the dilutive effect of stock options outstanding. The effects of stock options outstanding are excluded from the computation of diluted earnings per common share in periods in which the effect would be antidilutive. Dilutive potential common shares are calculated using the treasury stock method. Net income per common share computations was as follows for the periods indicated: Three Months Ended March 31, (In thousands, except per share data) 2016 2015 Net income, basic and diluted $ $ Less preferred stock dividends - Net income available to common shareholders, basic and diluted $ $ Average common shares issued and outstanding, basic and diluted Net income per common share, basic and diluted $ $ 6 . Investment Securities The following tables summarize the amortized costs and estimated fair value of the securities portfolio at March 31, 2016 and December 31, 2015. The summary is divided into available for sale and held to maturity investment securities. March 31, 2016 (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available For Sale Obligations of U.S. government-sponsored entities $ $ $ 11 $ Obligations of states and political subdivisions Mortgage-backed securities – residential Mortgage-backed securities – commercial 6 Corporate debt securities 16 Mutual funds and equity securities - 47 Total securities – available for sale $ Held To Maturity Obligations of states and political subdivisions $ $ $ - $ 13 December 31, 2015 (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available For Sale Obligations of U.S. government-sponsored entities $ Obligations of states and political subdivisions Mortgage-backed securities – residential Mortgage-backed securities – commercial 52 Corporate debt securities 11 Mutual funds and equity securities - 69 Total securities – available for sale $ Held To Maturity Obligations of states and political subdivisions $ $ $ - $ The amortized cost and estimated fair value of the debt securities portfolio at March 31, 2016, by contractual maturity, are detailed below. The summary is divided into available for sale and held to maturity securities. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Mutual funds and equity securities in the available for sale portfolio consist of investments attributed to the Company’s captive insurance subsidiary. These securities have no stated maturity and are not included in the maturity schedule that follows. Mortgage-backed securities are stated separately due to the nature of payment and prepayment characteristics of these securities, as principal is not due at a single date. Available For Sale Held To Maturity Amortized Estimated Amortized Estimated March 31, 2016 (In thousands) Cost Fair Value Cost Fair Value Due in one year or less $ $ $ - $ - Due after one year through five years - - Due after five years through ten years Due after ten years Mortgage-backed securities - - Total $ Gross realized gains and losses on the sale of available for sale investment securities were as follows: Three Months Ended March 31 , (In thousands) Gross realized gains $ $ Gross realized losses 79 10 Net realized gain $ 83 $ 14 Investment securities with unrealized losses at March 31, 2016 and December 31, 2015 not recognized in income are presented in the tables below. The tables segregate investment securities that have been in a continuous unrealized loss position for less than twelve months from those that have been in a continuous unrealized loss position for twelve months or more. The tables also include the fair value of the related securities. Less than 12 Months 12 Months or More Total March 31, 2016 (In thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. government-sponsored entities $ $ 6 $ $ 5 $ $ 11 Obligations of states and political subdivisions 11 Mortgage-backed securities – residential 5 Mortgage-backed securities – commercial 6 - - 6 Corporate debt securities 1 Mutual funds and equity securities 10 37 47 Total $ Less than 12Months 12 Months or More Total December 31, 2015 (In thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of U.S. government-sponsored entities $ Obligations of states and political subdivisions 90 Mortgage-backed securities – residential Mortgage-backed securities – commercial - - Corporate debt securities 6 Mutual funds and equity securities 21 48 69 Total $ Unrealized losses included in the tables above have not been recognized in income since they have been identified as temporary. The Company evaluates investment securities for other-than-temporary impairment (“OTTI”) at least quarterly, and more frequently when economic or market conditions warrant. Many factors are considered, including: (1) the length of time and the extent to which the fair value has been less than cost, ( 2) the financial condition and near-term prospects of the issuer, ( 3) whether the market decline was effected by macroeconomic conditions, and ( 4) whether the Company has the intent to sell the security or more likely than not will be required to sell the security before its anticipated recovery. The assessment of whether an OTTI charge exists involves a high degree of subjectivity and judgment and is based on the information available to the Company at a point in time. Corporate debt securities in the Company’s investment securities portfolio at March 31, 2016 include single-issuer trust preferred capital securities with an unrealized loss of $1.4 million and a carrying value of $4.6 million. At year-end 2015, these securities had an unrealized loss of $793 thousand. These securities were issued by a national and global financial services firm and purchased by the Company during 2007. The securities are currently performing and continue to be rated as investment grade by major rating agencies. The issuer of the securities announced in the first quarter of 2016 an increase in their common equity repurchase plan. The Company does not intend to sell these securities nor does the Company believe it is likely that it will be required to sell these securities prior to their anticipated recovery. The Company believes these securities are not impaired due to reasons of credit quality or other factors, but rather the unrealized loss is primarily attributed to continuing uncertainties in both international economies and market volatility. The Company believes that it will collect all amounts due according to the contractual terms of these securities and that the fair values of these securities will continue to recover as they approach their maturity dates. The Company attributes the unrealized losses in other sectors of its investment securities portfolio to changes in market interest rates and volatility. Investment securities with unrealized losses at March 31, 2016 are performing according to their contractual terms, and the Company does not expect to incur a loss on these securities unless they are sold prior to maturity. The Company does not have the intent to sell these securities nor does it believe it is likely that it will be required to sell these securities prior to their anticipated recovery. The Company does not consider any of the securities to be impaired due to reasons of credit quality or other factors. 15 7. Loans and Allowance for Loan Losses Major classifications of loans outstanding are summarized as follows: (In thousands) March 31, December 31, Real Estate Real estate mortgage – construction and land development $ $ Real estate mortgage – residential Real estate mortgage – farmland and other commercial enterprises Commercial Commercial and industrial States and political subdivisions Other Consumer Secured Unsecured Total loans Less unearned income - - Total loans, net of unearned income $ $ 16 Activity in the allowance for loan losses by portfolio segment was as follows for the periods indicated: Three months ended March 31, 2016 (In thousands) Real Estate Commercial Consumer Total Balance, beginning of period $ Provision for loan losses ) (6 ) ) ) Recoveries 52 36 32 Loans charged off ) Balance, end of period $ Three months ended March 31, 2015 (In thousands) Real Estate Commercial Consumer Total Balance, beginning of period $ Provision for loan losses ) Recoveries 16 37 Loans charged off ) Balance, end of period $ The following tables present individually impaired loans by class of loans for the dates indicated. March 31, 2016 (In thousands) Unpaid Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Allowance for Loan Losses Allocated Real Estate Real estate mortgage – construction and land development $ Real estate mortgage – residential Real estate mortgage – farmland and other commercial enterprises Commercial Commercial and industrial 23 Consumer Unsecured - Total $ December 31, 2015 (In thousands) Unpaid Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Allowance for Loan Losses Allocated Real Estate Real estate mortgage – construction and land development $ Real estate mortgage – residential Real estate mortgage – farmland and other commercial enterprises Commercial Commercial and industrial - Consumer Unsecured - Total $ 17 Three Months Ended March 31, 2016 (In thousands) Average Interest Income Recognized Cash Basis Interest Recognized Real Estate Real estate mortgage – construction and land development $ $ 47 $ 47 Real estate mortgage – residential 99 Real estate mortgage – farmland and other commercial enterprises Commercial Commercial and industrial 4 4 Consumer Unsecured 2 1 Total $ $ $ Three Months Ended March 31, 2015 (In thousands) Average Interest Income Recognized Cash Basis Interest Recognized Real Estate Real estate mortgage – construction and land development $ $ 81 $ 80 Real estate mortgage – residential Real estate mortgage – farmland and other commercial enterprises Commercial Commercial and industrial 1 1 Consumer Unsecured 24 - - Total $ $ $ The following tables present the balance of the allowance for loan losses and the recorded investment in loans by portfolio segment based on impairment method as of March 31, 2016 and December 31, 2015. March 31, 2016 (In thousands) Real Estate Commercial Consumer Total Allowance for Loan Losses Ending allowance balance attributable to loans: Individually evaluated for impairment $ Collectively evaluated for impairment Total ending allowance balance $ Loans Loans individually evaluated for impairment $ Loans collectively evaluated for impairment Total ending loan balance, net of unearned income $ 18 December 31, 2015 (In thousands) Real Estate Commercial Consumer Total Allowance for Loan Losses Ending allowance balance attributable to loans: Individually evaluated for impairment $ Collectively evaluated for impairment Total ending allowance balance $ Loans Loans individually evaluated for impairment $ Loans collectively evaluated for impairment Total ending loan balance, net of unearned income $ The following tables present the recorded investment in nonperforming loans by class of loans as of March 31, 2016 and December 31, 2015. March 31, 2016 (In thousands) Nonaccrual Restructured Loans Loans Past Due 90 Days or More and Still Accruing Real Estate Real estate mortgage – construction and land development $ $ $ - Real estate mortgage – residential - Real estate mortgage – farmland and other commercial enterprises - Commercial Commercial and industrial 84 - Other 7 - - Consumer Secured 8 - - Unsecured 1 - Total $ $ $ - December 31, 2015 (In thousands) Nonaccrual Restructured Loans Loans Past Due 90 Days or More and Still Accruing Real Estate Real estate mortgage – construction and land development $ $ $ - Real estate mortgage – residential - Real estate mortgage – farmland and other commercial enterprises - Commercial Commercial and industrial 44 - Other 8 - - Consumer Secured 10 - - Unsecured - - Total $ $ $ - The Company has allocated $1.8 million and $1.9 million of specific reserves to customers whose loan terms have been modified in troubled debt restructurings and that are in compliance with those terms as of March 31, 2016 and December 31, 2015, respectively. The Company had no commitments to lend additional amounts to customers with outstanding loans that are classified as troubled debt restructurings at March 31, 2016 and December 31, 2015. 19 The Company had no credits during the first three months of 2016 or 2015 that were modified as troubled debt restructurings. Troubled debt restructurings increased during the first quarter of 2015 resulting from the purchase of a previously
